NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  29-JUL-2022
                                                  08:03 AM
                                                  Dkt. 72 MO


                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                      MD, Plaintiff-Appellant, v.
                         JR, Defendant-Appellee

          APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                         (FC-D NO. 02-1-0199)


                        MEMORANDUM OPINION
 (By: Hiraoka, Presiding Judge, and Wadsworth and Nakasone, JJ.)

          This appeal arises out of post-divorce proceedings
between self-represented Plaintiff-Appellant MD (Mother) and
Defendant-Appellee JR (Father) regarding child support for their
adult child, DR (Child).       Mother appeals from the December 5,
2018 "Judgment Granting [Father's] Motion to Cease Support
Payments through [Hawai#i Child Support Enforcement Agency
(CSEA)] to Adult Child[;] Order Defaulting [Mother]" (Default
Judgment), entered in the Family Court of the Second Circuit
(Family Court).1/
          After Mother missed a November 16, 2018 hearing on
Father's May 22, 2018 motion for post-decree relief (Motion for
Post-Decree Relief), the Family Court orally granted entry of
default against Mother for      failing to appear and later entered
the Default Judgment. The       court ordered, among other things,
that Father's payments for      adult child support cease and that he
be credited $700 per month      from September 1, 2017, toward overdue
child support payments.

     1/
            The Honorable Adrianne N. Heely presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           On appeal, Mother raises several points of error
related to the Default Judgment, the denial of her November 19,
2018 motion for reconsideration,2/ and the denial of her
subsequent motions seeking relief from judgment pursuant to
Hawai#i Family Court Rules (HFCR) Rule 60. We construe Mother's
contentions as asserting in part that the Family Court erred in
entering the Default Judgment by granting relief beyond that
sought in Father's Motion for Post-Decree Relief. Mother also
contends that the Family Court erred in entering default against
her and proceeding with a proof hearing pursuant to HFCR Rule
55(b).
          After reviewing the record on appeal and the relevant
legal authorities, and giving due consideration to the issues
raised and the arguments advanced by Mother,3/ we resolve her
contentions as follows, and vacate and remand.

                              I.   Background

          On September 2, 2005, the Family Court entered a
divorce decree that, among other things, awarded Mother sole
legal and physical custody of Child and ordered Father to make
monthly child support payments to Mother. Thereafter, the
parties filed multiple post-judgment motions over the course of
many years.
          As relevant to this appeal, on May 22, 2018, Father
filed the Motion for Post-Decree Relief. The motion referenced a
May 22, 2017 order by the family court4/ reducing Father's child
support obligation to $204 (from $904) per month effective
July 1, 2017 "[o]n the condition that the adult child's tuition,
books, housing and board are paid and Father covers adult child
through his employer's health insurance plan and the source of
funding is from a source that is a gift with no repayment
obligation[.]" Father asserted in the Motion for Post-Decree

      2/
            Mother's December 21, 2018 notice of appeal is deemed to appeal
the disposition of her timely filed motion for reconsideration. See Hawai #i
Rules of Appellate Procedure (HRAP) Rule 4(a)(3).
      3/
            Father did not file an answering brief.
      4/
            The Honorable Lloyd A. Poelman presided.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Relief that "Child has access to funds that will pay in full,
tuition, books, housing and boarding and the source of the
funding is a gift with no repayment obligation." Based on this
assertion, Father sought to reduce his child support payments by
$700 per month and also requested a credit of $700 per month
"backdated to September 1, 2017[,]" with the credit applied
toward "child support arrears."
          On September 5, 2018, Mother filed a response to the
Motion for Post-Decree Relief. Mother asked the court to deny
the motion and to keep Father's $904 per month child support
obligation in place or to "increase the monthly obligation
according to the Child Support Guidelines worksheet[.]" Mother
argued that Father's child support obligation should not be
reduced because the conditions set forth in the May 22, 2017
order had not been met. Mother also asserted, among other
things, that Father "should immediately pay his missed child
support obligation from May, June, July and August of 2018
. . . ."
          On September 10, 2018, the Family Court held a hearing
on Father's Motion for Post-Decree Relief. Mother and Father
both attended. The court set a contested hearing on the matter
for November 16, 2018, at 1:30 p.m. and notified the parties that
if they did not appear, "default may be sent [sic] entered." The
court also informed Father, "[i]f we do go to hearing, it may
work against you," based on the income and expense report
attached to Mother's opposition, which purportedly showed that
Father would owe $1200, rather than $900, per month in child
support.
          On November 9, 2018, Mother filed a position statement
further opposing the Motion for Post-Decree Relief, an income and
expense statement, and related exhibits. On the same date,
Mother filed a motion to continue the November 16, 2018 hearing,
which the Family Court denied. It appears, however, that the
court allowed Mother to appear by telephone at the scheduled
hearing date and time to "explain[] why she wanted to continue or
give her an opportunity to respond."



                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          On November 16, 2018, at 1:10 p.m. – twenty minutes
before the scheduled hearing – Father filed "[Father's] Objection
to Allow [Mother] to Appear by Telephone at November 16, 2018
Evidentiary Hearing on [Father's] Motion for Post Decree Relief
Filed 5/22/2018[,] Motion for Default" (Motion for Default).
Father sought termination of his child support obligation on the
basis that "[Mother] has failed to follow court orders, filed
required documents or provide evidence adult child is enrolled in
college full time based on CSEA requirements on passing 12
credits per semester or even appear in person to testify."
(Formatting altered.) The Motion for Default was unsigned and
did not include a certificate of service.
          On November 16, 2018, Mother failed to appear at the
hearing by telephone or in person. The Family Court granted
entry of default against Mother, conducted a "proof hearing"
pursuant to HFCR Rule 55(b) (quoted infra), ordered that Father's
child support obligation be "set aside," and granted Father
credit of $700 per month from September 1, 2017, to be applied
toward his "child support arrearages."
          On November 19, 2018, Mother filed a motion for
reconsideration (Motion for Reconsideration). She explained that
she had called in to the November 16, 2018 hearing fifty minutes
late because she had not accounted for "the fact that Hawaii does
not adjust for daylight savings."5/ Mother acknowledged her
mistake and stated, "she is respectfully asking for
reconsideration as she does not believe that the child's well
being should be jeopardized as a result of the honest mistake she
made." Mother also filed a proposed order granting her Motion
for Reconsideration, which the court denied on November 30, 2018.
          On December 5, 2018, the Family Court entered the
Default Judgment. It stated in relevant part:

                The Court grants the motion for default against
          [Mother] with prejudice as this is the second default for
          non-appearance in this matter and [Mother] was severely
          warned against future non-appearances prior to this motion
          date.




     5/
          At the time, Mother was living in Switzerland.

                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                The court grants [Father's] motion for post-decree
          relief to set aside withholding payments through CSEA for
          adult child support payments for [Child]. CSEA will cease
          garnishment of [Father's] bi-weekly income withholding.
                The court will credit [Father] $700 per month towards
          child support arrearages backdating to September 1, 2017 for
          a total 15 months or a grand total of $10,500 which shall be
          submitted to CSEA and reflect on the arrearages outstanding
          balance effective immediately.

(Formatting altered.)
          On December 21, 2018, Mother filed the following
documents in the Family Court: (1) "[Mother's] Motion to Set
Aside the Entry of Default Judgement [sic] Entered on
November 16, 2018 Regarding [Father's] Post Decree Motion Filed
May 22, 2018" (First Rule 60(b) Motion); (2) "[Mother's] Appeal
and Request for a Hearing Regarding the Order Granting [Father's]
Proposed Judgment on December 5, 2018" (Notice of Appeal); (3)
"[Mother's] Motion for Relief From Default Judgement [sic]
Entered on November 16, 2018 Regarding [Father's] Post Decree
Motion Filed May 22, 2018" (Second Rule 60(b) Motion); and (4)
"Motion and Affidavit for Post-Decree Relief" (Mother's
Additional Post-Decree Motion).
          On February 4, 2019, the Family Court issued the
"Findings of Fact, Conclusions of Law and Orders[] . . ."
(FOFs/COLs/Orders). The FOFs/COLs/Orders: (1) denied the Motion
for Reconsideration; (2) denied the Notice of Appeal, as it also
had been filed in this court; (3) "serve[d] another courtesy
notice" that the First Rule 60(b) Motion, the Second Rule 60(b)
Motion (collectively, First and Second Rule 60(b) Motions), and
Mother's Additional Post-Decree Motion had been set for hearing
on February 25, 2019; and (4) issued an order to show cause why
Mother should not be declared a vexatious litigant under Hawaii
Revised Statutes (HRS) § 634J-1, also set for hearing on
February 25, 2019.
          At the February 25, 2019 hearing,6/ the Family Court
orally denied the First and Second Rule 60(b) Motions, set a
July 10, 2019 hearing on Mother's Additional Post-Decree Motion,
and reserved the vexatious litigant issue. The record does not


     6/
          Both parties appeared by telephone.

                                    5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

contain written orders denying the First and Second Rule 60(b)
Motions or a notice of appeal from any such orders.7/ We thus
lack jurisdiction over the Family Court's disposition of the
First and Second Rule 60(b) Motions. We consider Mother's appeal
from the Default Judgment below.

                              II.   Discussion

          The sanction of a default or default judgment "is a
harsh one." Rearden Family Trust v. Wisenbaker, 101 Hawai#i 237,
254, 65 P.3d 1029, 1046 (2003). "Generally, [defaults and]
default judgments are not favored because they do not afford
parties an opportunity to litigate claims or defenses on the
merits." In re Genesys Data Techs., Inc., 95 Hawai#i 33, 40, 18
P.3d 895, 902 (2001). "[A]ny doubt should be resolved in favor
of the party seeking relief [from a default or default judgment],
so that, in the interests of justice, there can be a full trial
on the merits." Rearden Family Trust, 101 Hawai#i at 254, 65
P.3d at 1046) (quoting Lambert v. Lua, 92 Hawai#i 228, 235, 990
P.2d 126, 133 (App. 1999)).
          Here, Mother challenges the Default Judgment on the
ground, among others, that it granted new or additional relief to
Father that was not sought in the Motion for Post-Decree Relief,
and was granted without notice to Mother. Mother does not
dispute that she was given notice of the November 16, 2018
hearing, but argues that she did not receive notice of Father's
Motion for Default, which sought to terminate rather than reduce
his child support obligation.




      7/
            On March 12, 2019, Mother filed a document in this appeal entitled
"Appellant Amended Appeal." The document contains argument regarding Mother's
appeal from the Default Judgment. Although Mother refers to the First and
Second Rule 60(b) Motions and the February 25, 2019 hearing, she does not
designate or attach any written orders denying the motions (see HRAP Rule
3(c)(2)) and she does not purport to appeal from any such written orders. See
KNG Corp. v. Kim, 107 Hawai#i 73, 77, 110 P.3d 397, 401 (2005) (an "oral
decision is not an appealable order"); see also Enos v. Pac. Transfer &
Warehouse, Inc., 80 Hawai#i 345, 355-56, 910 P.2d 116, 126-27 (1996) ("an
amended notice of appeal relates back to the notice of appeal it purports to
amend[;] it does not appeal an order, judgment or decree entered subsequent to
the notice of appeal it purports to amend" (quoting Chan v. Chan, 7 Haw. App.
122, 129, 748 P.2d 807, 811 (1987)).

                                      6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          HFCR Rule 54(c) provides:

          A judgment by default shall not be different in kind from or
          exceed in amount that which was prayed for in the demand for
          judgment. Except as to a party against whom a judgment is
          entered by default, every final judgment shall grant the
          relief to which the party in whose favor it is rendered is
          entitled, even if the party has not demanded such relief in
          the party's pleadings.

(Emphasis added.)
          The supreme court has construed the nearly identical
language of Hawai#i Rules of Civil Procedure (HRCP) Rule 54(c) as
restricting "the scope of relief that may be granted by default
judgment to that specifically prayed for." Matsushima v. Rego,
67 Haw. 556, 559, 696 P.2d 843, 846 (1985).

          A default judgment cannot give to the claimant greater
          relief than the pleaded claim entitles him to and Rule 54(c)
          provides that such a judgment "shall not be different in
          kind from or exceed in amount that prayed for in the demand
          for judgment." Since the prayer limits the relief granted
          in a judgment by default, both as to the kind of relief and
          the amount, the prayer must be sufficiently specific that
          the court can follow the mandate of the Rule.

Id. (quoting 6 Moore's Federal Practice § 54.61). "The purpose
of the rule is to provide a defending party with adequate notice
upon which to make an informed judgment on whether to default or
actively defend the action." Id. (citing 10 C. Wright, A. Miller
& Kane, Federal Practice and Procedure § 2663 (1983)). "Equity
requires that the defendant be able to decide based on the relief
requested whether to incur the considerable expense and trouble
of litigation." Id. (citing 10 C. Wright et al., Federal Practice
and Procedure § 2663; see also Bank of Hawaii v. Horwoth, 71 Haw.
204, 215, 787 P.2d 674, 680 (1990) ("[I]t would be fundamentally
unfair to give greater or different relief from that prayed for
since a defaulting defendant may have relied on the relief
requested in the complaint in deciding not to appear and defend
the action." (quoting 10 C. Wright et al., Federal Practice and
Procedure, § 2662, at 131)).
          The supreme court has also observed that "the award of
a default judgment in violation of HRCP Rule 54(c) implicates the
defendant's right to due process." Genesys, 95 Hawai#i at 38, 18
P.3d at 900. However, "a default judgment is not void for


                                    7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

violating HRCP Rule 54(c) unless the violation deprived the
defaulting party of due process by failing to provide notice of
the scope of the claim and a meaningful opportunity to defend
against it." Id. at 40, 18 P.3d at 902.
          Here, Father's Motion for Post-Decree Relief sought to
reduce his monthly child support payment; it did not seek to
terminate his child support obligation. In contrast, Father's
Motion for Default sought to permanently end his child support
obligation. There is no indication in the record that Mother was
served with a copy of the Motion for Default prior to the
November 16, 2018 hearing at which the Family Court found Mother
in default and ordered that Father's child support obligation be
set aside. Indeed, there is no indication in the record that
Mother was served with a copy of the Motion for Default prior to
entry of the Default Judgment. In granting Father's request to
terminate his child support obligation, the Family Court granted
relief by default that was different in kind from (and greater
than) the relief sought in the Motion for Post-Decree Relief, in
violation of HFCR Rule 54(c). Mother was not provided with
notice of the scope of Father's new claim (i.e., to terminate his
child support obligation) and a meaningful opportunity to defend
against it prior to the entry of the Default Judgment. We thus
conclude that the Default Judgment is void as to the setting
aside of Father's adult child support payments. See Matsushima,
67 Haw. at 559, 696 P.2d at 846 (ruling that a default judgment
was void as to the quieting of title, where the pleadings did not
pray for such relief).
          Mother also contends that the Family Court erred in
relying on HFCR Rule 55(b) to enter default against her and to
proceed with a proof hearing. As reflected in FOFs 20 and 21,
when Mother failed to appear at the November 16, 2018 hearing,
the Family Court granted entry of default against Mother,
conducted a proof hearing, and subsequently entered the Default
Judgment pursuant to HFCR Rule 55(b).
          HFCR Rule 55(b) provides:

          In a contested or uncontested action, where it appears from
          the record and by testimony (or by affidavit or declaration
          in an uncontested matrimonial action) that the adverse party

                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          has been duly served with the complaint or dispositive
          motion, and the adverse party has failed to appear or
          otherwise defend as provided by these rules, the court may
          grant an entry of default and proceed with a proof hearing,
          when a hearing is required, and enter a default judgment.
          No judgment by default shall be entered against a minor or
          incompetent person unless represented in the action by a
          guardian, or other such representative who has appeared
          therein, and upon whom service may be made under Rule 17(c)
          of these rules.

(Emphases added.)
          Mother was duly served with a copy of the Motion for
Post-Decree Relief, by which Father sought credit of $700 per
month from September 1, 2017, toward overdue child support
payments. In order to determine whether the Family Court
properly entered default and the Default Judgment against Mother
as to this requested relief, we must determine whether Mother
"failed to appear or otherwise defend as provided by [the HFCR]."
HFCR Rule 55(b). The rule authorizes a default only if a party
has failed to appear or otherwise defend. Therefore, if Mother
appeared or otherwise defended as to the Motion for Post-Decree
Relief, her subsequent failure to appear at the November 16, 2018
hearing would not warrant the entry of default under HFCR Rule
55(b). Cf. First Hawaiian Bank v. Powers, 93 Hawai#i 174, 185,
998 P.2d 55, 66 (App. 2000) (construing the phrase "otherwise
defend" in District Court Rules of Civil Procedure (DCRCP) Rule
55(a) in light of the interpretation of Federal Rules of Civil
Procedure Rule 55(a) (quoting 10 Moore's Federal Practice §
55.10[2][b] at 55-12.1 (3d ed. 1998))); Gonsalves v. Nissan Motor
Corp. in Hawaii, 100 Hawai#i 149, 159, 58 P.3d 1196, 1206 (2002)
(construing "otherwise defend" in HRCP Rule 55(a)).
          The record reflects that while Mother failed to appear
at the November 16, 2018 hearing, she took several actions prior
to that hearing to defend against the Motion for Post-Decree
Relief. These actions included filing her September 5, 2018
response, returning to Hawai#i to attend the September 10, 2018
hearing, and filing her November 9, 2018 position statement and
related documents. Mother therefore did not "fail to appear or
otherwise defend" against the Motion for Post-Decree Relief so as
to authorize entry of default and the Default Judgment as to the
requested $700-per-month credit. HFCR Rule 55(b); cf. Powers, 93

                                    9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Hawai#i at 184, 998 P.2d at 65 (applying the "fail to plead or
otherwise defend" language of DCRCP Rule 55(a)). The Family
Court abused its discretion in granting Father such relief in
these circumstances. See Gonsalves, 100 Hawai#i at 158, 58 P.3d
at 1205 (2002) ("[a]pplication of HRCP Rule 55, which governs
entry of default judgment, is reviewed for abuse of
discretion."); cf. Long v. Long, 101 Hawai#i 400, 407, 69 P.3d
528, 535 (App. 2003) (concluding that under HFCR Rule 37, the
family court abused its discretion in entering a default decree
against husband).
           Given our decision to vacate the Default Judgment, we
do not reach Mother's remaining contentions.

                          III. Conclusion

          For the reasons discussed above, we vacate the
December 5, 2018 "Judgment Granting [Father's] Motion to Cease
Support Payments through [CSEA] to Adult Child[;] Order
Defaulting [Mother]," entered in the Family Court of the Second
Circuit. The case is remanded to the Family Court for further
proceedings consistent with this Memorandum Opinion.

          DATED:   Honolulu, Hawai#i, July 29, 2022.



On the briefs:                        /s/ Keith K. Hiraoka
                                      Presiding Judge
MD,
Self-represented Plaintiff-
Appellant                             /s/ Clyde J. Wadsworth
                                      Associate Judge


                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                 10